Case 4:20-cv-02062 Document 36 Filed on 08/05/21 in TXSD Page 1 of 3
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                August 06, 2021
                                                               Nathan Ochsner, Clerk
Case 4:20-cv-02062 Document 36 Filed on 08/05/21 in TXSD Page 2 of 3
Case 4:20-cv-02062 Document 36 Filed on 08/05/21 in TXSD Page 3 of 3
